Pee Cubiam:
The order appealed from is reversed, with ten dollars costs and disbursements to the appellants, and the motion granted to the extent of amending nunc pro tunc the judgment herein entered July 19, 1915, in the office of the clerk of the county of Bronx, by striking out after the words “ and the order of reversal of the Supreme Court, Appellate Division, First Department, having expressly reversed” the following: “certain findings of fact and conclusions of law in favor of defendant, and found conclusions of law in favor of plaintiffs, in support of the reversal of the judgment so appealed from, and in support of the judgment so ordered in favor of the plaintiffs and against the defendants,” and inserting in lieu thereof the following: “ the eleventh, twelfth and thirteenth findings of fact in favor of the defendant, and all the conclusions of law in favor of the defendant, and made a new finding in favor of the plaintiffs as to the amount of interest due upon the principal of the bond and mortgage in suit, and conclusions of law in favor of the plaintiffs, and directing affirmative judgment of foreclosure and sale.” Present — Clarke, P. J., Laughlin, Dowling, Page and Shearn, JJ. Order reversed, with ten dollars costs and disbursements and motion granted to extent stated in opinion. Order to be settled on notice.